Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin B. Harris on 05 May 2021.
The application has been amended as follows: 


In the Claims

	In claim 1, line 10, change “flexible tab” to ---at least one flexible tab---,
Line 11, change “flexible tab” to ---at least one flexible tab---,
Line 12, change “flexible tab” to ---at least one flexible tab---.
	In claim 3, line 3, change “flexible tab” to ---at least one flexible tab---.
	In claim 4, line 1, change “flexible tab” to ---at least one flexible tab---.



Line 2, change “of the flexible tab and each of the flexible tab” to ---flexible tabs and each of the two flexible tabs---.
	In claim 11, line 10, change “flexible tab” to ---at least one flexible tab---,
Line 11, change “flexible tab” to ---at least one flexible tab---,
Line 12, change “flexible tab” to ---at least one flexible tab---.
	In claim 13, line 1, change “flexible” to ---at least one flexible---.
	In claim 14, line 1, after “wherein the” insert ---at least one flexible tab of the--,
Line 2, change “of the flexible tab and each of the flexible tab” to ---flexible tabs and each of the two flexible tabs---.
In claim 18, line 8, change “flexible tab” to ---at least one flexible tab---,
Line 9, change “flexible tab” to ---at least one flexible tab---,
Line 10, change “flexible tab” to ---at least one flexible tab---.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claimed wiper blade assembly sets forth a connector not fairly taught by the prior art.  In particular a connector is set forth with an edge or face of a receiving member provided on a rear extending flexible tab facing towards a front or head of the connector that is angled or inclined with respect to a longitudinal axis of the wiper blade, wherein a top or top edge of such edge or face is closer than a bottom or bottom edge to the front, head or pivot of the connector.  The closest prior art, for example to Weber (WO 02/40328), while including flexible tabs (260, fig. 20) with receiving members (267) thereon, does not disclose the angling or inclining of front face or edge (262) of such receiving member as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        





GKG
05 May 2021